DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 18-20.

Allowable Subject Matter
Claims 1-17, 21-23 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first source/drain epitaxial feature and a second source/drain epitaxial feature each comprising an outer liner layer and an inner filler layer; a plurality of channel members extending between the first source/drain epitaxial feature and the second source/drain epitaxial feature along a first direction; and a gate structure disposed over and around the plurality of channel members, wherein the plurality of channel members are in contact with the outer liner layer and are spaced apart from the inner filler layer, wherein the outer liner layer comprises germanium and a first element, wherein the inner filler layer comprises germanium and a second element different from the first element.

The following is the reason for allowance of claim 10, pertinent arts do not alone or in combination disclose: a first source/drain feature comprising a first outer epitaxial feature and a first inner epitaxial feature over the first outer epitaxial feature; a second source/drain feature comprising a second outer epitaxial feature a second inner epitaxial feature over the second outer epitaxial feature; a plurality of germanium-containing channel members extending between and in contact with the first outer epitaxial feature and the second outer epitaxial feature along a first direction; and a gate structure disposed over and around the plurality of germanium- containing channel members, wherein the plurality of germanium-containing channel members are spaced apart from the first inner epitaxial feature and the second inner epitaxial feature, wherein the first outer epitaxial feature and the second outer epitaxial feature comprise a first p-type dopant, wherein the first inner epitaxial feature and the second inner epitaxial feature comprise a second p-type dopant different from the first p-type dopant.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: a first source/drain feature and a second source/drain feature disposed over a substrate, each of the first source/drain feature and the second source/drain feature comprising an outer liner layer and an inner filler layer; a vertical stack of nanostructures over the substrate and extending between the first source/drain feature and the second source/drain feature along a first direction; and a gate structure wrapping around each of the vertical stack of nanostructures, wherein the outer liner layer comprises germanium and boron, wherein the inner filler layer comprises germanium and gallium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reznicek et al (US Patent No. 11075273), Coquand et al (US Pub No. 20170345915), Cheng et al (US Pub No. 20180047853), Carr et al (US Pub No. 20200013900), Glass et al (US Pub No. 20200105872), Lee et al (US Pub No. 20200357931).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895